Calhoon, T.,
delivered tbe opinion of tbe court.
Chapter 101, p. 140, Acts 1900, is as follows: “That any laborer, renter, or share-cropper who has contracted with another person for a specified time in writing, not exceeding one year, who shall leave his employer or the leased premises before the expiration of his contract without the consent of the employer or landlord, and makes a second contract without giving notice of the first to said second party, shall be guilty of misdemeanor, and on conviction shall be fined not exceeding fifty dollars.” Under this statute it is not enough, to constitute an offense, that one should leave his employer without consent, but he must also make a second contract without giving to the second employer notice of the first contract. It is shown by the evidence that King failed to notify Howard, his second employer, of his previous contract with Nelson. Peonage Cases (D. C.), 123 Fed., 684, et seq. This statute does not make it criminal to quit an employment, but does make it such to hire to one, while under written contract with another, without notice to the one of the previous contract. It is the hiring without notice which makes the offense. The previous written contract is no part of the offense. It is simply a condition necessary to make the second hiring an offense. Therefore in this case the second hiring, if without notice to Howard, being in Claiborne county, that county was the county of proper venue.

Reversed and Remanded.